    Case 2:19-cv-02497-KJM-CKD Document 18 Filed 11/02/20 Page 1 of 1




                                      UNITED STATES DISTRICT COURT

                            FOR THE EASTERN DISTRICT OF CALIFORNIA


     CALIFORNIA SPORTFISHING                            No. 2:19-cv-02497-KJM-CKD
     PROTECTION ALLIANCE,
                                                        ORDER
                         Plaintiff,

             v.

     LYNX ENTERPRISES, INC.,

                         Defendant.




1                   In light of the parties’ notice of settlement, all dates and deadlines are vacated
2   with the exception of the stipulation at ECF No. 17. This action is stayed until December 21,

3   2020. By that date, the parties are directed to file either a stipulation of dismissal and proposed

4   order or a joint status report.

5                   IT IS SO ORDERED.

6    DATED: November 2, 2020.




                                                        1
